—In a matrimonial action in which the parties *567were divorced by judgment dated September 16, 1993, the -defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Roberto, J.), entered March 2, 1998, as denied his motion to modify a stipulation of settlement dated July 20, 1993, and the judgment of divorce entered thereon.
Ordered that the order is affirmed insofar as appealed from, with costs.
The record fails to support the defendant’s claim that certain provisions of the stipulation of settlement he entered into over five years earlier were the product of overreaching, duress, mistake, or unconscionable conduct (see, Kazimierski v Weiss, 252 AD2d 481; Palazolo v Palazolo, 244 AD2d 393; see also, Cavalli v Cavalli, 226 AD2d 666; Chauhan v Thakur, 184 AD2d 744). Accordingly, the court properly denied his motion to modify the stipulation and judgment of divorce.
The defendant’s remaining contentions are without merit. S. Miller, J. P., Ritter, Thompson and Altman, JJ., concur.